Citation Nr: 0740727	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The veteran served on active duty in the Army from June 1971 
to September 1974 and in the Army Reserves from July 1983 to 
July 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision.  The veteran 
had requested a hearing before the Board on his February 2005 
substantive appeal form, but subsequently withdrew the 
request in a March 2005 statement.


FINDINGS OF FACT

1.  The veteran currently has lumbar spine disabilities, to 
include degenerative disc disease, but there is no competent 
evidence that shows a causal link between his disabilities 
and any incident of service.

2.  The veteran currently has bilateral knee disabilities, 
but there is no competent evidence that shows a causal link 
between his disabilities and any incident of service.


CONCLUSIONS OF LAW

1.  The veteran's lumbar spine disability was not incurred in 
or aggravated by active service.  38 U.S.C.A §§ 101, 1110, 
1131, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 3.303 
(2007).

2.  The veteran's bilateral knee disabilities were not 
incurred in or aggravated by active service nor may they be 
presumed to have occurred therein.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002 and Supp. 2007); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by a letter 
sent to the veteran in July 2004.  That letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b) (2006).  The letter told him what evidence was 
necessary, to provide or identify any relevant evidence, and 
that it was ultimately his responsibility to ensure that VA 
received any relevant evidence.  Cf. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The veteran 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, and has in fact provided additional arguments at 
every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file as are his Social Security 
Administration (SSA) disability benefits records.  Private 
medical records identified by the veteran have been obtained, 
to the extent possible.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded several general VA examinations 
during the pendency of this appeal, but none specifically in 
regard to whether the veteran's current low back or bilateral 
knee conditions are medically attributable to any aspect of 
his military service.  The Board concludes such an 
examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a 
disease is first diagnosed after service, service connection 
can still be granted for that condition if the evidence shows 
it was incurred in service.  38 C.F.R. § 3.303(d).  

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training (INACDUTRA) during which 
the veteran was disabled from an injury incurred in the line 
of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  
Further, ACDUTRA includes full-time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the 
National Guard.  38 U.S.C.A. § 101(26), (27).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training. See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran alleges he injured his back and knees during his 
training as a Basic Airborne in 1971.  The repeated parachute 
jumps are allegedly responsible for his current conditions. 

Here, the veteran's personnel records confirm he underwent 
Basic Airborne training and his DD-214 confirms he received a 
parachute badge.  His service medical records, however, are 
silent as to any complaints, treatments or diagnoses of any 
low back or bilateral knee conditions.  A February 1974 
record indicates the veteran was in a motor vehicle accident 
(MVA) resulting in contusions of the left leg, but x-rays at 
the time were negative.  His enlistment and separation 
examinations for both periods of service, moreover, are 
negative for any spine or knee abnormalities.  His medical 
records are simply devoid of any findings consistent with 
chronic low back or bilateral knee conditions. 

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current low back or 
bilateral knee disabilities are related to his parachuting or 
any other remote incident in service.  The Board concludes 
they are not. 

After his period of active duty in the 1970s, the earliest 
medical records identified by the veteran are from the 1990s.  
At that time, the veteran applied for SSA disability 
benefits.  Those records, which awarded him benefits as of 
1991, indicate the veteran sprained his lumbar spine in a 
February 1985 civilian-related injury.  Other medical 
records, to include private and at the VA, indicate a 1985 
civilian-related lumbar spine injury and a May 1993 serious 
MVA where the veteran sustained head and cervical spine 
injuries.  The MVA is also thought to have exacerbated the 
veteran's lumbar spine condition.  In regards to his spine, 
the veteran was diagnosed with mild scoliosis and spur 
formation by x-ray in September 1995, degenerative disc 
disease (DDD) and disc bulges confirmed by MRI in April 2003 
and chronic low back pain.  A VA medical record from April 
2001 also indicates the veteran fell on his porch, injuring 
his back.  At that time, the diagnosis was lumbar strain.

In regard to his bilateral knees, VA medical records only 
indicate on-going complaints of chronic pain and a feeling of 
"burning." Aside from some objectively observed swelling, 
his knees were not diagnosed with any condition by the VA.  
The veteran, in support of his claim, provided private 
medical treatment records indicate diagnoses of bilateral 
synovial chondromatosis, mild chondromalacic changes of the 
lateral patellar facet with osteophytic spurring and mild to 
moderate chondromalacia confirmed by MRI conducted in 
December 2004. 

The veteran was afforded two general VA examinations in June 
1994 and July 1995.  The June 1994 examiner noted the 
veteran's 1985 occupational back injury working in the oil 
fields and the 1993 MVA.  The examiner also noted the 
veteran's complaints of chronic back pain, but did not 
indicate a diagnosis at that time.  The veteran did not 
complain of bilateral knee pain nor did the examiner note any 
bilateral knee abnormalities.  The July 1995 examiner 
indicated the veteran's complaints of left knee pain and 
objectively noticed a little left knee swelling.  The 
examiner diagnosed the veteran with "difficulty with gait 
secondary to decrease in strength of the left lower 
extremity."

In short, although complaints of low back and bilateral knee 
pain have been noted through the years, along with various 
diagnoses, no medical provider has ever linked any of his 
conditions to any incident of his military service, to 
include parachute jumping.  Indeed, it appears his current 
conditions were incurred as a result of civilian-related 
injuries which did not occur during active duty or during a 
period of ACDUTRA or INACDUTRA. 

The Board has considered the veteran's statements that his 
conditions are due to his Basic Airborne training.  There 
simply is no medical evidence, however, to support a medical 
nexus of his current conditions to parachute jumps.  The 
Board also finds compelling that the veteran's civilian 
occupation included heavy manual labor for years after his 
separation from the military in the 1970s.  Indeed, he 
sustained a back injury in 1985 due to his civilian 
occupation.  The first reported complaints and treatment of 
any low back or bilateral knee symptomatology, moreover, was 
not until 1991 and 1995 respectively, nearly two decades 
after service and around the time of his civilian 
occupational injury and MVA.  Although the veteran believes 
that his low back and bilateral knee disabilities are the 
result of in-service duties, he is a layman and has no 
competence to offer a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Regrettably, no doctor 
has ever opined that any of his low back or bilateral knee 
disabilities are related to any remote incident in service.

In summary, the Board finds that the evidence of record does 
not show that the veteran had his current low back or 
bilateral knee disabilities in service or for decades 
thereafter.  Furthermore, even assuming in-service injuries 
occurred, the medical evidence on file does not relate the 
current symptoms to any aspect of the veteran's active duty 
or National Guard service.  Direct service connection 
requires a relationship or connection to an injury or disease 
or some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see 
also, Hickson, supra.  The most probative evidence of record 
is against such a finding in this case.  In light of the 
foregoing, the Board finds that the preponderance of the 
evidence is against the claims, and the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


